In an action to recover damages for personal injuries, the defendant Lederle Laboratories appeals from so much of an order of the Supreme Court, Richmond County (Mastro, J.), entered June 30, 1999, as *551denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
In determining whether judgment as a matter of law is appropriate on a claim to recover damages for a breach of the duty to adequately warn against a prescription drug’s side effects, the court must examine the prescription drug warning to determine whether it is “accurate, clear, consistent on its face, and whether it portrays with sufficient intensity the risk involved in taking the drug” in question (see, Martin v Hacker, 83 NY2d 1, 10). Here, the plaintiff adduced sufficient evidence from various experts controverting the contention of the defendant Lederle Laboratories that the warning contained in its package insert for its polio vaccination was adequate (see, McDonnell v Chelsea Mfrs., 259 AD2d 674; Forte v Weiner, 200 AD2d 421; Kaplow v Katz, 120 AD2d 569). Accordingly, summary judgment was properly denied.
The appellant’s remaining contentions are without merit. Santucci, J. P., Thompson, Sullivan and Goldstein, JJ., concur.